Citation Nr: 1748680	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida. 

2. Entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to covered birth defects other than spina bifida. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from May 1966 to May 1968, to include a tour of duty in Vietnam. The appellant is the Veteran's biological child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

On his February 2012 substantive appeal, VA Form 9, the appellant did not indicate whether or not he desired to testify before a member of the Board. The appellant submitted a statement in March 2012 indicating that he did not wish to have a hearing.  


FINDINGS OF FACT

1. In March 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that he wished to withdraw his appeal as to the issue of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida.

2. The Veteran, the biological father of the appellant, served in Vietnam; the appellant's biological mother was not in service and did not serve in Vietnam.

3. The appellant does not have spina bifida or any other disability resulting therefrom.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant as to the issue of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for entitlement to benefits under 38 U.S.C.A. Chapter 18 for disability due to covered birth defects other than spina bifida have not been met. 38 U.S.C.A. §§ 1802, 1811, 1812, 1821, 5107 (West 2014); 38 C.F.R. §§ 3.814, 3.815 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, in a March 2016 written communication, the appellant indicated that he wished to withdraw his appeal as to the issue of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida. Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida.

Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida, and thus it is dismissed.
II. 38 U.S.C. Chapter 18 Benefits for Disability Due to Birth Defects

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353-23, 356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159 (b)(1) (2016), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.

VCAA notice is not required in this instance because the issue presented under this claim is solely one of statutory interpretation. Thus, the claim is barred as a matter of law, and/or cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

VA will provide certain benefits for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran or had covered service in Korea. See 38 U.S.C.A. §§ 1802, 1821 (West 2014); 38 C.F.R. § 3.814 (2016). Additionally, VA will provide certain benefits for an individual with disability from certain birth defects whose mother is a Vietnam veteran. See 38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2016). 

The appellant has sought benefits for the residuals of his birth defects, claimed as glaucoma and a missing right kidney, based solely on the service of his biological father in Vietnam. The appellant does not contend, nor does the record indicate, that he has any form or manifestation of spina bifida. Further, the appellant does not contend, nor does the record support, that the Veteran's biological mother was a Vietnam veteran. 

The pertinent laws and regulations only allow the Board to award benefits to the biological child of a male Vietnam veteran if that child has a form or manifestation of spina bifida. As the appellant does not have a form or manifestation of spina bifida, and his biological mother is not a Vietnam veteran, the appellant's claim must be denied. 

The Board is sympathetic to the appellant's medical condition; however, as a matter of law, the Board may not grant this claim.





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida is dismissed.

Entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to covered birth defects other than spina bifida is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


